United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 10-41
Issued: December 10, 2010

Oral Argument May 19, 2010

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 25, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated September 26, 2008 and a nonmerit decision
dated July 2, 2009. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained a consequential injury on July 9, 2007 due to her
accepted bilateral knee conditions.
FACTUAL HISTORY
This case was previously before the Board. The Office accepted appellant’s occupational
disease claim for aggravation of degenerative joint disease of both knees and for a Bakers’ cyst
and synovitis of the left knee. Appellant underwent surgery on November 18, 1998 and
April 21, 1999. She received compensation for total disability. In a September 25, 2001
decision, the Office terminated appellant’s compensation on the grounds that she refused an offer
of suitable work. This was affirmed in a September 12, 2002 decision of an Office hearing

representative. The Office subsequently denied modification in decisions dated January 30
and May 14, 2003 and April 23, 2004. In a September 13, 2005 decision, the Board affirmed the
termination of benefits.1 The facts of the case as set forth in the Board’s prior decision are
incorporated by reference.
On October 15, 2007 appellant requested that the Office accept consequential injuries to
her left elbow, forearm and shoulder. In statements to the record, she advised that her knee
buckled on July 9, 2007 while she was at home, causing her to fall. Appellant stated that she was
walking into her kitchen when she fell, striking her left elbow against a counter. Thereafter, the
pain progressed from her left forearm to her left shoulder. As her knee was painful, appellant
used her arms for support.
Appellant submitted a July 31, 2007 magnetic resonance imaging (MRI) scan of her left
elbow. It noted swelling with extensive edema within the proximal radius and a large joint
effusion with a signal consistent with synovitis. There was tendinopathy with a partial tear of the
common extensor tendons, specifically involving the extensor carpi radialis brevis. The
proximal attachment to the radial collateral ligament also appeared torn and there was a partial
tear at its distal attachment upon the sublime tubercle.
By letter dated October 25, 2007, the Office requested that appellant submit additional
factual and medical evidence in support of her claim. It asked for a detailed description regarding
how her injury occurred and what she was doing at the time. The Office inquired as to any
witnesses to the injury. It also asked appellant to submit a comprehensive medical report from a
treating physician describing her symptoms, a diagnosis and an opinion as to how her condition
was causally related to her federal employment.
On November 24, 2007 appellant reiterated that her injury occurred while she was
entering her kitchen. Her knee buckled and, to keep from falling to the floor, she fell toward a
kitchen counter and landed on her left elbow. Appellant stated that, due to ongoing left knee
pain, she frequently leaned on her arms and body for support, which exacerbated her left
shoulder and forearm pain. She submitted a handwritten July 17, 2007 treatment note from
Dr. Carter P. Fenton, an osteopath, who listed that she fell on July 9, 2007 and was seen for
complaints involving her left elbow and upper extremity.
In a December 22, 2007 report, Dr. Fenton stated that appellant had ongoing problems
with her left shoulder, elbow, wrist and hand due to the stress she applied to the upper extremity
while balancing or lifting herself from chairs and using walkers and canes. He noted that she fell
on July 9, 2007 when her leg gave out and she landed on her left arm and shoulder. Dr. Fenton
related that appellant experienced swelling and loss of motion in her left elbow, in addition to
pain and loss of function in her left shoulder. He reviewed the left shoulder MRI scan of July 12,
2007, which showed no full thickness rotator cuff tear; moderate tendinopathy of the
supraspinatus and subscapularis and trace subacromial-subdeltoidal bursitis. Dr. Fenton
reviewed a July 31, 2007 left elbow MRI scan. He concluded that appellant’s injuries were a
consequence of her original knee injury. Dr. Fenton noted that she was undergoing ongoing
treatment and surgical intervention was likely.
1

Docket No. 04-1852 (issued September 13, 2005).

2

In a July 10, 2007 report, Dr. Emil A. DiFilippo advised that appellant recently
experienced pain in the area of her left elbow; he noted that she had been having pain in the
elbow for the past month. He indicated in a July 30, 2007 report, that she also had some lesser
pain about the deltoid area and the left shoulder, with some paresthesias down her left arm and
the area of the second, third and fifth fingers. Dr. DiFilippo advised that appellant had limited
flexibility in her left elbow. He diagnosed rheumatoid arthritis with limited flexibility of the left
elbow and possible synovitis of left elbow, in addition to possible rotator cuff tendinitis.
Dr. DiFilippo scheduled appellant for an MRI scan of the left elbow and an MRI scan of her left
shoulder. He advised that she had rotator cuff tendinitis of the left shoulder and prescribed a
course of physical therapy. Dr. DiFilippo noted on examination that appellant still had limited
flexibility of the left elbow, with flexion measured at only 45 to 50 degrees. He administered a
cortisone injection in the left elbow.
In a decision dated February 21, 2008, the Office denied a claim based on consequential
injuries to appellant’s left arm and left shoulder on July 9, 2007, finding that she failed to establish
fact of injury. It stated that she did not provide a date when the incident allegedly occurred or
identify which knee gave out. The Office noted that none of the factual and medical evidence of
record beginning July 9, 2007 mentioned that appellant sustained a fall at her home until her
October 15, 2007 statement. It further found that she did not submit a medical report establishing
that she sustained an injury due to the fall at her home until December 22, 2007, the date of
Dr. Fenton’s report.
On June 27, 2008 appellant requested reconsideration. In an August 27, 2007 report,
Dr. Heidi Prather, an osteopath, stated that appellant had recently fallen and injured her left
elbow. Appellant had a possible fracture or ligamentous injury. Dr. Prather advised that x-rays
of the left elbow showed a possible left radial head fracture.
In an October 25, 2007 report, Dr. Leo A. Whiteside, a Board-certified orthopedic
surgeon, stated that, at the time of appellant’s left knee surgery, her knee had worn down to the
subchondral bone in all weight-bearing areas. He advised that all joint surfaces in the knee
except for that of the patella were removed with one quarter to three quarter inch bone thickness
and were replaced with metal components and screws. Dr. Whiteside reasserted that restrictions
for appellant’s left knee were still in force and were considered permanent postoperative
restrictions.
By decision dated September 26, 2008, the Office denied modification of the
February 21, 2008 decision.
On May 21, 2009 appellant requested reconsideration of the September 26, 2008
decision.
In a May 4, 2009 report, Dr. Prather stated that she had treated appellant for multiple
complaints of left lower extremity and knee pain related to a complex regional pain syndrome
following left knee arthroplasty. She opined that appellant’s left shoulder and left elbow pain
were related to overuse injuries because she had to use crutches, canes or a wheelchair for
ambulation due to left lower extremity disorder. Dr. Prather advised that appellant’s problems
were linked because of the disability of her left lower extremity.

3

Appellant submitted handwritten notes from Dr. Whiteside dated February 2 and May 13,
2009, which summarized medical treatment. In the February 2, 2009 report, Dr. Whiteside
stated that she tripped and bumped her left elbow on a kitchen counter in July 2007. Appellant
also submitted a laboratory report of March 3, 2009.
In a July 2, 2009 decision, the Office denied appellant’s application for review on the
grounds that it neither raised substantive legal questions nor included new and relevant evidence
sufficient to require the Office to review its prior decision.2
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law and the Board has so recognized
that, when the primary injury is shown to have arisen out of and in the course of employment,
every natural consequence that flows from the injury is deemed to arise out of the employment
unless it is the result of an independent intervening cause.3 A second, nonindustrial injury is
compensable if it is the direct and natural result of an earlier compensable injury. Where an
accident is sustained as a consequence of a disabling residual of a previous industrial injury, it is
compensable because of the chain of causation.4
The Board has held that a claimant is not entitled to further compensation benefits for a
consequential injury if the Office has terminated her compensation benefits for the original
injury due to the claimant’s failure to accept suitable work.5 However, section 8106(c) does not
serve as a bar to receipt of further medical benefits.6
ANALYSIS
The Board finds that appellant did not establish that she sustained a consequential injury to
her left arm on July 9, 2007.
The Office accepted appellant’s occupational disease claim for aggravation of degenerative
joint disease to both knees and a Bakers’ cyst and synovitis of the left knee. The Board previously
affirmed the termination of her monetary compensation benefits based on a refusal of suitable
work.
On October 15, 2007 appellant requested that the Office accept injuries to her left elbow,
forearm and shoulder. She related that on July 9, 2007 while at home, her knee buckled and she
2

The Board notes that the decision actually conducted a merit review as the evidence from Dr. Prather was
addressed on the merits with regard to whether it established that the fall at home caused injury to appellant’s left
arm.
3

John R. Knox, 42 ECAB 193 (1990).

4

S.M., 58 ECAB 166 (2006).

5

Armando D. Rodriguez, 46 ECAB 721 (1995); see also Merlind K. Cannon, 46 ECAB 581 (1995).

6

See Stephen R. Lubin, 43 ECAB 564, (1992); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment, Chapter 2.814.9(b)(2) (December 1993).

4

fell while walking to her kitchen. In the fall, appellant’s left elbow struck a kitchen counter. While
she did not originally identify which knee buckled while she was at home, a fact on which the
Office denied her claim on February 21, 2008; the Board notes that she subsequently clarified that
it was her left knee, for which she underwent several surgical procedures. The Board finds that
appellant’s allegation is not refuted by any strong or persuasive evidence.7 The Board will modify
the Office’s determination that she did not establish the incident at home on July 9, 2007.
The medical evidence of record is not sufficient to establish that the fall at home caused
injury to appellant’s left upper extremity. The Board notes that she was seen on July 10, 2007 by
Dr. DiFilippo. Rather than, addressing the July 9, 2007 incident, his contemporaneous treatment
note related a history that appellant had recently experienced pain in her left elbow for the prior
month. Dr. DiFilippo found good range of motion of the left shoulder and limited flexibility of the
left elbow. He advised that x-rays were negative. Dr. DiFilippo diagnosed known rheumatoid
arthritis with limited flexibility of the left elbow, possible synovitis and rotator cuff tendinitis and
prescribed physical therapy. He obtained diagnostic studies.
On July 19, 2007 Dr. DiFilippo advised that an MRI scan of the left shoulder was obtained
that showed some wear of the rotator cuff, without evidence of tear. On July 30, 2007 he
diagnosed rotator cuff tendinitis, administered an injection and prescribed physical therapy.
Dr. DiFilippo noted that an MRI scan of the elbow would be obtained. The subsequent July 31,
2007 scan of the elbow showed swelling and extensive edema, reactive or possible stress related.
There was joint effusion consistent with synovitis. Several tendon and ligaments tears were also
diagnosed. The reports of Dr. DiFilippo addressed his medical treatment of appellant’s left upper
extremity without adequate documentation of the July 9, 2007 incident at home. Rather, he
attributed a month-long history of left elbow complaints and he attributed his findings on
diagnostic testing to her known rheumatoid arthritis. Dr. DiFilippo’s reports are not sufficient to
establish that appellant sustained injury to her left elbow or shoulder due to the fall at home.
An August 27, 2007 report from Dr. Prather noted that appellant had recently fallen and
had sustained a possible fracture, which was not supported by the diagnostic studies obtained by
Dr. DiFilippo. Further, Dr. Prather attributed the left upper extremity complaints to overuse due to
appellant supporting her weight while using crutches, canes or a wheelchair. These reports are not
sufficient to establish that the July 9, 2007 incident caused or contributed to her left upper
extremity condition. Similarly, Dr. Whiteside noted a history in 2009 that appellant had bumped
her left elbow on a kitchen counter in July 2007; but he did not attribute any findings related to her
left arm to that incident. He failed to provide a rationalized medical opinion addressing how
bumping her left elbow caused or contributed to the conditions found on diagnostic study. Rather,
Dr. Whiteside primarily addressed appellant’s left knee condition, for which she underwent
surgery. Dr. Fenton provided a partially legible handwritten treatment note of July 17, 2007,
which listed that she had fallen on July 9, 2007. He treated appellant’s left elbow but did not
address the issue of causal relation. Dr. Fenton’s December 22, 2007 report did not explain how
the incident at home would cause or contribute to her left upper arm conditions. He stated that
appellant’s injuries “would be considered a consequence of her original knee injury and are part of
7

An employee’s statement alleging that an injury occurred at a given time and in a given manner is of probative
value and will stand unless refuted by strong evidence to the contrary. See Constance G. Patterson, 41 ECAB 206
(1989); Thelma S. Buffington, 34 ECAB 104 (1982).

5

its sequaelae”; however, this opinion lacks an adequate review of her medical history or
explanation as to how the conditions present on diagnostic study were caused or contributed to by
the fall at home. Dr. Fenton reviewed the MRI scans, which listed tendinopathy and bursitis of the
shoulder and edema, tendinopathy and synovitis of the left elbow. He did not provide an
explanation as to how these conditions would be precipitated by appellant bumping her left elbow
against a counter in the incident at home. The medical evidence of record is not sufficient to
establish that she sustained a consequential injury to her left upper extremity.
CONCLUSION
The Board finds that appellant did not establish that she sustained injuries to her left
upper extremity on July 9, 2007, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the September 26, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.8
Issued: December 10, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

In light of the Board’s decision to remand the September 26, 2008 decision to remand for further development,
the Office’s July 2, 2009 nonmerit decision need not be considered.

6

